Lowe, C. J.
On the 24th day of March, 1860, the plaint*225iff instituted his summary proceeding against defendant founded upon the first clause of § 2362 of the Code of 1851, alleging that the defendant had, by fraud and stealth, entered upon the premises of the plaintiff (who had the prior actual possession,) and detained the same from him.
The defense consisted of a denial of such entry and consequent detention by fraud and stealth, but alleged that the defendant had done so with the permission of plaintiff, under a contract of purchase. The plaintiff demurred to this last allegation in the answer, for the reason that it raised the question of title to the premises, and therefore did not constitute a substantial cause of defense. The demurrer was sustained by the magistrate; a trial had, and a judgment rendered for plaintiff. On an appeal to the District Court a similar judgment was rendered after trial.
Of the Various rulings of the District Court objected to and embodied in a bill of exceptions, there are three which challenge revision.
Mrst, The court below held that the question raised by the demurrer filed in and sustained by the magistrate’s court, could not be re-examined and passed upon, by it. This ruling is clearly in opposition to the language and spirit of § 2343 of the Code. For it had the effect to sanction an error (instead of disregarding it,) committed by the magistrate, and thereby deprived the defendant of the advantage of a meritorious defense. The main point of the plaintiff’s charge was, that the defendant had by fraud and stealth entered upon bis premises. The defendant doe's not admit this, and then set up the facts demurred to, in avoidance of the charge, but simply denies the charge and couples the denial with a statement of a fact inconsistent with the truth of plaintiff’s complaint, a fact which could have been proved under a general denial of the charge, without alleging it by way defense. We do not mean to say, that under a general or specific denial of the plaintiff’s cause of action the same *226facts may be shown that could be proved under the general issue at common law, for this would include any and all acts tending to show that when the action was brought the plaintiff had no subsisting cause of action, whereas under our Code of procedure, the denials confine the defense to a con-testation of the facts alleged in the petition. With this limitation, however, the defense may introduce as evidence whatever may go to controvert or disprove the facts alleged in the petition, and which are denied in the answer. For instance, it can not be said that an individual has obtained possession of premises by fraud and stealth, when he had in fact done so under a special contract, and with the permission of the proprietor; and evidence of the latter fact must necessarily disprove the existence of the former.
The magistrate, therefore, erred in sustaining the demurrer, and this error the District Court should have disregarded. First, because if the facts relied upon had been set up in the form of a plea in bar or avoidance, they amounted to a sufficient defense. And, second, because they were, however, so pleaded as to amount to nothing more than a specific denial of the cause of action; and it may as well be remarked that denials, whether general or specific, are not the subject of demurrers under our system of procedure. If a denial is informal, redundant or otherwise objectionable, it should be reformed upon motion and not by demurrer.
In consequence of this mistake, the District Court very naturally fell into another, which is assigned for error; and that was the exclusion of evidence offered by the defendant tending to prove that his entry upon the plaintiff’s premises was with his consent and under a contract of purchase. This evidence was rejected upon the ground that there was no issue to which it was applicable. We have already anticipated and answered this objection.
The third, and last, ground of error charged, which it is necessary for us to advert to, is that the court directed the *227jury to find a verdict against defendant, which was accordingly done. It is true, all the evidence for the defense had been ruled out as inadmissible under the state of the pleadings ; still before the plaintiff could recover, he was bound to prove the substance of his complaint against the defendant. Whether he had done so or not, it was the province alone of the jury to determine; and it was not competent for the court to take this matter out of the hands of the jury, and order them to find the defendant guilty. For these reasons, this cause must be
Reversed.